

LETTER OF REAFFIRMATION OF GUARANTY
As of March 31, 2010


TO:
 
Manufacturers and Traders Trust Company
One M & T Plaza, Buffalo, New York 14240





RE:           REAFFIRMATION of Continuing Guaranty of All Liability (the
"Guaranty") executed and delivered by OG ACQUISITION, INC., COMBINE BUYING
GROUP, INC. AND 1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP  (collectively, the
“Guarantors”) to MANUFACTURERS AND TRADERS TRUST COMPANY (the “Bank") dated as
of August 7, 2007 in connection with loans made to EMERGING VISION, INC.
(“Borrower”) by Manufacturers and Traders Trust Company (collectively, the
“Loan”).


Dear Sirs:


The undersigned hereby reaffirm and ratify all the terms, conditions,
representations, and covenants contained in the Guaranty, certify that there are
no defenses, offsets, or counterclaims thereto as of the date hereof and
represent, warrant, and covenant that the most recent financial statements
heretofore delivered to you are true and correct in all respects, fairly present
the financial condition of the undersigned as of the date thereof and that no
material adverse change has occurred in the financial condition reflected
therein since the date thereof.


Each of the undersigned further covenants and agrees (a) that its liability
under the Guaranty is unaffected by the execution of that certain NON-REVOLVING
LINE OF CREDIT AGREEMENT in the amount of $4,251,921.13 and TERM LOAN NOTE in
the amount of $1,000,000.00 (collectively, the “NOTES”) evidencing, among other
things, (i) the reduction of the Maximum Loan Amount available under the Line of
Credit Loan, (ii) the conversion of the outstanding balance under the line of
credit to a term loan, and (iii) the revision of certain financial covenants as
set forth therein, and any related documents dated of even date herewith, copies
of which the undersigned acknowledge having received and reviewed, (b) that each
of the undersigned hereby acknowledges receipt of a copy of the above referenced
Notes and hereby consents to the Notes and (c) that the Guaranty is in full
force and effect.   Furthermore, although each of the undersigned has been
informed of the matters set forth herein and in the Notes and has acknowledged
and agreed to same, each of the undersigned understands that the Bank has no
obligation to inform any of the undersigned of such matters in the future or to
seek the acknowledgment or agreement of any of the undersigned to future
amendments or waivers, and nothing herein shall create such a duty.


Very truly yours,
GUARANTORS:
OG ACQUISITION, INC.


By:           /s/ Glenn
Spina                                                      
Name:  Glenn Spina
Title:    Chief Executive Officer
 
COMBINE BUYING GROUP, INC.


By:           /s/ Glenn
Spina                                                      
Name:  Glenn Spina
Title:    Chief Executive Officer


1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:           /s/ Glenn
Spina                                                      
Name:  Glenn Spina
Title:    Chief Executive Officer